TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00770-CV


El Paso County Hospital District d/b/a R.E. Thomason General Hospital; Conroe Hospital
Corporation d/b/a Conroe Regional Medical Center; Bay Area Healthcare Group, Ltd.
d/b/a Corpus Christi Medical Center; Sunbelt Regional Medical Center, Inc. d/b/a
East Houston Regional Medical Center; El Paso Healthcare System, Ltd. d/b/a
Las Palmas Medical Center and Del Sol Medical Center; Methodist Healthcare
System of San Antonio, Ltd. d/b/a Methodist Specialty & Transplant Hospital,
Northeast Methodist Hospital; Southwest Texas Methodist Hospital;
Columbia/St. David's Healthcare System, L.P. d/b/a North Austin
Medical Center, HCA Health Services of Texas, Inc. d/b/a Rio
Grande Regional Hospital; St. David's Medical Center and
Round Rock Medical Center; and Brownsville-Valley
Regional Medical Center, Inc. d/b/a Valley
Regional Medical Center, Appellants

v.

Texas Health and Human Services Commission and Don Gilbert, Commissioner, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN203154, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants have filed an unopposed motion requesting an abatement of this appeal
so that the district court can file findings of fact and conclusions of law as requested.  After a bench
trial, the district court signed the final judgment on October 4, 2003.  Appellants timely requested
findings of fact and conclusions of law on October 23, 2003.  See Tex. R. App. P. 296.  The findings
and conclusions were due on November 12, 2003.  See id. 297.  When the court did not file findings
or conclusions, appellants timely filed a notice of past due findings of fact and conclusions of law
on November 17, 2003.  See id.  The revised deadline for the findings and conclusions was
December 22, 2003.  See id.  No findings or conclusions have been filed.
	When a trial court fails to file findings of fact and conclusions of law despite a timely
request and timely notice of past due findings and conclusions, the proper remedy is to abate the
appeal and remand to the trial court to make those findings and conclusions.  Daughtrey v. Super
Spray, Inc., 738 S.W.2d 785, 786-87 (Tex. App.--Fort Worth 1987, no pet.).  The failure to file the
findings and conclusions is presumed harmful unless the record shows otherwise.  Id. at 787.
Accordingly, we abate this appeal and remand the cause to the district court for it to make findings
and conclusions as requested.  The court shall file these findings and conclusions within 30 days
from the date of this order, and the district clerk shall prepare a supplemental clerk's record
containing these findings and conclusions with this Court's clerk. 
	This appeal will be reinstated on the earlier of April 12, 2004 or the date on which
the supplemental clerk's record containing the district court's findings and conclusions is filed with
this Court's clerk.


  
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   March 11, 2004